220 S.W.3d 369 (2007)
JOST ASSOCIATES, L.P., Appellant,
v.
ST. LOUIS COUNTY, Missouri, Respondent.
No. ED 88012.
Missouri Court of Appeals, Eastern District, Division Two.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied April 5, 2007.
Application for Transfer Denied May 29, 2007.
Jeffrey B. Hunt, St. Louis, MO, for appellant.
Bonnie J. Kelley, Clayton, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 5, 2007.

ORDER
PER CURIAM.
Jost Associates (hereinafter, "Jost") appeals from the denial of its request for declaratory judgment and injunctive relief in its challenge to the applicability of a St. Louis County (hereinafter, "the County") zoning ordinance. Jost raises three points on appeal, claiming the trial court erred in entering judgment in favor of the County on Count II of its petition. First, Jost alleges the County engaged in an unconstitutional per se regulatory taking of its property. Alternatively, Jost alleges the County engaged in an unconstitutional "ordinary" regulatory taking. Third, Jost claims it is entitled to damages and attorneys' fees in light of the taking.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The judgment is supported by competent and substantial evidence on the record. Reagan v. St. Louis County, 211 S.W.3d 104 (Mo.App. E.D.2006). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).